Swift, Ch. J.
This is a petition to set aside notes given for land sold by order of a court of probate ; which, it is contended, was void or erroneous.
The court of probate had jurisdiction of the matter in question ; and the order of sale is valid on the face of it. Though the proceedings of the court, from the facts stated in the petition, and found by the superior court, were erroneous, and would be set aside on a proper appeal ; yet till set aside, the judgment is valid.
The petitioners are strangers to the judgment. They can never directly call it in question ; and cannot collaterally impeach it, excepting for fraud. As the finding of the court negates all fraud in obtaining the judgment, it is binding, and the petitioners cannot call it in question.
It does not appear that any appeal can ever be taken from the order of the court of probate to sell the land, so as to affect the title of the petitioners ; but even if it could be done, this would make no difference ; for the possibility that the judgment might be reversed would be no ground for vacating a title. Many instances have occurred of such sales; and this has never been deemed a ground to set aside a conveyance.
*470The title was matter of public record, which the petitioners could examine, and ascertain its validity. There was no fraud, or misrepresentation. Knowing all the facts, they purchased, and took a release deed. Upon these facts, they are not entitled to any relief.
I am of opinion that there is no error.
In this opinion the other Judges severally concurred.
Judgment affirmed.